Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the specification has overcome/rendered mute the previous objections.
The amendment to the independent claims, explicitly claiming what/the calculation for the “lateral difference” has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 06/28/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to the arguments concerning Yun and its teachings regarding the lateral offset determination. While Yun sets a lateral distance from its path and then judges if a vehicle is within that lateral distance, it inherently teaches a calculation of lateral offset of the vehicle and judging it compared to the lateral width of the path, i.e. is the position of the potential target within the lateral boundaries of the path. Applicant is correct in that Yun shortens the path when rounding curves. However, it is Ferguson et al which discloses the correction/second path. Ferguson teaches the correction/updating of the path of an autonomous vehicle based on road structure/information. Thus, the logic naturally flows that in the combined Yun/Ferguson the lateral offset/determination as taught by Yun would occur as part of the final/updated (i.e. “second” route of applicants) path as taught by Ferguson. Thus, the combined reference 
	That being said, applicants amendment explicitly defining the “lateral offset” and being the distance between the first and second paths is not taught/rendered obvious by the cited references.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The two claims detail how the “lateral offset” is determined, however their definition varies/isn’t the same as defined by their respective amended independent claims. Thus, it is unclear if these claims are meant to be an alternative way of calculating it, an additional refinement of the “lateral offset”, etc.
A review of the specification found that the language to the applicants amended language occurs in page 10, lines 1-8 (paragraph 32 of corresponding publication) as referenced by the applicant in the remarks/paragraph. The paragraph describes determining a lateral offset 
The other teachings in the specification for the “lateral offset” being used to determine the ultimate target vehicle teaches it as the “lateral difference” between the corrected driving route and a possible target vehicle. Additionally while there are references to using a threshold lateral value for determining if the “lateral offset” is valid/judging lane of a prospective target vehicle, there is no reference in the specification which teaches that this “threshold” should be the lateral difference between the “first” and “second” route as defined by the independent claims.
	It appears that currently there are issues in the claim wording with distinguishing between the lateral offset which corrects between the first and second route (i.e. the lateral 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20180086342, “Target-Lane Relationship Recognition Apparatus”, Ohsugi.
Regarding Claim 1, Ohsugi  teaches “A vehicle control system comprising: at least one radar sensor mounted to a host vehicle to have a sensing area for an outside of the host vehicle, the at least one radar sensor configured to capture and process sensing data; and a controller configured to: select a target vehicle based on object information obtained from a result of processing the sensing data,”( [0090] “The sensor 10 detects a situation around the vehicle 1. Examples of the sensor 10 include a LIDAR (Laser Imaging Detection and Ranging), a millimeter-wave radar, a stereo camera, and so forth. The LIDAR uses laser lights to detect targets around the vehicle 1. The millimeter-wave radar uses radio waves to detect targets around the vehicle 1. The stereo camera images a situation around the vehicle 1. The sensor 10 sends the detected information to the processing device 100.”);” generate a first driving route of the host vehicle based on road information about a road on which the host vehicle runs, obtained from the result of processing the sensing data,”( [0046] “In the lane geometry adjustment processing, the processing device recognizes a white line position based on the result of detection by the sensor, and adds “a distance between the white line position and a lane boundary being equal to or less than a threshold value” to the above-mentioned condition.”);” generate a second driving route obtained by correcting the first driving route based on road structure information comprised in the road information,”(“ [0119] For example, a plurality of conversion functions for converting the lane position and the lane orientation are prepared in advance. The lane geometry adjustment unit 140 applies the plurality of conversion functions to the lane geometry LG to generate a plurality of converted lane geometries, respectively. Then, the lane geometry adjustment unit 140 selects, as a candidate, a converted lane geometry satisfying the above-mentioned constraint condition out of the plurality of converted lane geometries. If there is only one candidate, the one candidate is selected as the adjusted lane geometry LG′. [0120] If there are a plurality of candidates, the lane geometry adjustment unit 140 selects one of the plurality of candidates as the adjusted lane geometry LG′. For example, some points on the lane geometry LG are extracted as sample points, and an average value of respective movement amounts of the sample points due to the application of the conversion function is calculated as a “conversion amount”. Then, a candidate with the smallest conversion amount is selected as the adjusted lane geometry LG′.“);” based on the selected target vehicle and the second driving route, determine a lateral offset which is a lateral difference between the first driving route and the second driving route.”(From [0120] “If there are a plurality of candidates, the lane geometry adjustment unit 140 selects one of the plurality of candidates as the adjusted lane geometry LG′. For example, some points on the lane geometry LG are extracted as sample points, and an average value of respective movement amounts of the sample points due to the application of the conversion function is calculated as a “conversion amount”. Then, a candidate with the smallest conversion amount is selected as the adjusted lane geometry LG′.” The lateral offset/average lateral offset between the first route (LG) and the second route (LG’) is calculated to determine the “conversion amount”);” select the target vehicle as an ultimate target vehicle based on the lateral offset, and control the host vehicle to follow the ultimate target vehicle in the second driving route of the host vehicle based on the processed sensing data.”( From [0120] “If there are a plurality of candidates, the lane geometry adjustment unit 140 selects one of the plurality of candidates as the adjusted lane geometry LG′. For example, some points on the lane geometry LG are extracted as sample points, and an average value of respective movement amounts of the sample points due to the application of the conversion function is calculated as a “conversion amount”. Then, a candidate with the smallest conversion amount is selected as the adjusted lane geometry LG′.” The lateral offset/average lateral offset between the first route (LG) and the second route (LG’) is calculated to determine the “conversion amount” the potnential correction is determined based on this “conversion amount” and thus as the final target car is choosen based on the selected solution the ultimate vehicle is determined, in part, based on the “Conversion amount” i.e. based on the lateral offset between the first and second routes.);”)

    PNG
    media_image1.png
    447
    655
    media_image1.png
    Greyscale

	Regarding Claim 2, Ohsugi  teaches “The vehicle control system of claim 1, wherein the controller outputs a control signal to control a traveling speed of the host vehicle so that the host .”( [0138] “The driving assist control unit 160 uses the target-lane relationship information TLR to perform the driving assist control. Let us consider “follow-up traveling” as an example of the driving assist control. The driving assist control unit 160 determines, as a preceding vehicle (tracking target), the closest one of the moving targets TM traveling ahead in the same lane as the vehicle 1. In the example shown in FIGS. 1 and 2, the moving target TM1 traveling ahead in the same first lane L1 as the vehicle 1 is the preceding vehicle. The driving assist control unit 160 controls the vehicle 1 to follow the preceding vehicle with a certain inter-vehicle distance.”)
Regarding Claim 3, Ohsugi  teaches “The vehicle control system of claim 1, wherein the controller selects, as the target vehicle, an object within the first driving route from among objects located ahead of the host vehicle.”(“[0138] “The driving assist control unit 160 uses the target-lane relationship information TLR to perform the driving assist control. Let us consider “follow-up traveling” as an example of the driving assist control. The driving assist control unit 160 determines, as a preceding vehicle (tracking target), the closest one of the moving targets TM traveling ahead in the same lane as the vehicle 1. In the example shown in FIGS. 1 and 2, the moving target TM1 traveling ahead in the same first lane L1 as the vehicle 1 is the preceding vehicle. The driving assist control unit 160 controls the vehicle 1 to follow the preceding vehicle with a certain inter-vehicle distance.”)
Regarding Claim 4, Ohsugi  teaches “ The vehicle control system of claim 1, wherein, if a road structure is detected, the controller determines a lateral width between the road structure ( [0123] “The target information TGT includes respective positions of the plurality of detected points pd (see FIG. 7) defining a range (i.e. a size) of the moving target TM. In this case, the lane geometry adjustment unit 140 performs the lane geometry adjustment processing such that a constraint condition that “all of the plurality of detected points pd related to a single moving target TM are located within a same lane and the stationary target TS is located outside of any lane” is satisfied. Others are the same as the first example. According to the second example, the range (i.e. size) of the moving target TM is taken into account, and thus the accuracy of the lane geometry adjustment processing is increased.” Here the distances to objects (both moving and stationary) are used in route correction. From this and figure 7 below the use of the X axis shows that a width is calculated.)

    PNG
    media_image2.png
    488
    425
    media_image2.png
    Greyscale

(“ [0118] The target information TGT includes a position of the representative point pr (see FIG. 7) of the moving target TM. In this case, the lane geometry adjustment unit 140 performs the lane geometry adjustment processing such that a constraint condition that “the representative point pr of the moving target TM is located within a lane and the stationary target TS is located outside of any lane” is satisfied. [0119] For example, a plurality of conversion functions for converting the lane position and the lane orientation are prepared in advance. The lane geometry adjustment unit 140 applies the plurality of conversion functions to the lane geometry LG to generate a plurality of converted lane geometries, respectively. Then, the lane geometry adjustment unit 140 selects, as a candidate, a converted lane geometry satisfying the above-mentioned constraint condition out of the plurality of converted lane geometries. If there is only one candidate, the one candidate is selected as the adjusted lane geometry LG′. [0120] If there are a plurality of candidates, the lane geometry adjustment unit 140 selects one of the plurality of candidates as the adjusted lane geometry LG′. For example, some points on the lane geometry LG are extracted as sample points, and an average value of respective movement amounts of the sample points due to the application of the conversion function is calculated as a “conversion amount”. Then, a candidate with the smallest conversion amount is selected as the adjusted lane geometry LG′. “ Here the geometry/distances are adjusted based on their distance/width to objections, including stationary objects from the original route, see figure 2)

    PNG
    media_image3.png
    470
    627
    media_image3.png
    Greyscale

Regarding Claim 6, Ohsugi  teaches “The vehicle control system of claim 1, wherein the controller determines the lateral offset by determining relative location information about the target vehicle based on the second driving route.”(“ [0138]” The driving assist control unit 160 uses the target-lane relationship information TLR to perform the driving assist control. Let us consider “follow-up traveling” as an example of the driving assist control. The driving assist control unit 160 determines, as a preceding vehicle (tracking target), the closest one of the moving targets TM traveling ahead in the same lane as the vehicle 1. In the example shown in FIGS. 1 and 2, the moving target TM1 traveling ahead in the same first lane L1 as the vehicle 1 is the preceding vehicle. The driving assist control unit 160 controls the vehicle 1 to follow the preceding vehicle with a certain inter-vehicle distance.” Here a target vehicle is choosen based on its location information (is it in the same lane) and the second driving route (the corrected lane geometry) see figure 5 which shows the selection of a target car is after the lane geometry updating.)

    PNG
    media_image4.png
    544
    402
    media_image4.png
    Greyscale

Regarding Claim 7, Ohsugi  teaches “The vehicle control system of claim 1, wherein, if the lateral offset is less than or equal to a threshold value, the controller selects the target vehicle as the ultimate target vehicle, and wherein, if the lateral offset exceeds the threshold value, the controller does not select the target vehicle.“( [0138] “The driving assist control unit 160 uses the target-lane relationship information TLR to perform the driving assist control. Let us consider “follow-up traveling” as an example of the driving assist control. The driving assist control unit 160 determines, as a preceding vehicle (tracking target), the closest one of the moving targets TM traveling ahead in the same lane as the vehicle 1. “ Here the selection of a vehicle if it is in the same lane is teaching of a “threshold” value to check for if a car should be used as the target vehicle, i.e. is it in the same lane.)
Regarding Claim 8, Ohsugi  teaches “The vehicle control system of claim 1, wherein the road information comprises at least one of lane information, curvature information, or the road structure information,”( [0077] “The stationary target TS is a target remaining stationary on the earth's surface, and is typically a roadside structure. In the example shown in FIG. 1, two stationary targets TS1 and TS2 are shown. The stationary target TS1 is a traffic sign standing on a roadside of the second lane L2. The stationary target TS2 is a guardrail installed along the roadside of the second lane L2.” Here is road structure information and [0078]” Moreover, the vehicle 1 according to the present embodiment refers to a map data to acquire information indicating a “lane geometry LG” around the vehicle 1. More specifically, information indicating a boundary position of each lane on a map is beforehand recorded in the map data. The vehicle 1 can recognize a position and an orientation (posture) of the vehicle 1 on the map by utilizing a general GPS (Global Positioning System) and the like. Therefore, the vehicle 1 is able to recognize the lane geometry LG regarding the surrounding lane (L1, L2) by referring to the map data and the position and the orientation of the vehicle 1.” Here is lane information) and the object information comprises at least one of location information, speed information, or appearance information about an object.“(“ [0079] In this manner, the information regarding the target (TM1, TM2, TS1, TS2) around the vehicle 1 is acquired from the result of detection by the sensor. In addition, the information indicating the lane geometry LG around the vehicle 1 is acquired from the map data. By combining the two kinds of information, it is possible to recognize a positional relationship between the surrounding target (TM1, TM2, TS1, TS2) and the surrounding lane (L1, L2). In the example shown in FIG. 1, it is possible to recognize that the moving target TM1 is traveling ahead in the same first lane L1 as the vehicle 1 and the moving target TM2 is traveling ahead in the adjacent second lane L2.” Here is location information of moving objects(i.e. other cars))
	Regarding Claim 9, claim 9 contains the same elements as claim 1 but is directed to an apparatus instead of the vehicle system. Thus rational of rejection is identical to claim 1.
	Regarding Claim 10, claim 10 contains the same elements as claim 2 but is directed to an apparatus instead of the vehicle system. Thus rational of rejection is identical to claim 2.
	Regarding Claim 11, claim 11 contains the same elements as claim 1 but is directed to an method instead of the vehicle system. Thus rational of rejection is identical to claim 1.
	Regarding Claim 12, claim 12 contains the same elements as claim 3 but is directed to an method instead of the vehicle system. Thus rational of rejection is identical to claim 3.
	Regarding Claim 13, Ohsugi  teaches “The method of claim 11, wherein, if a road structure is detected, the route correction operation determines a lateral width between the road structure and the first driving route and generates the second driving route.”( .”(“ [0118] The target information TGT includes a position of the representative point pr (see FIG. 7) of the moving target TM. In this case, the lane geometry adjustment unit 140 performs the lane geometry adjustment processing such that a constraint condition that “the representative point pr of the moving target TM is located within a lane and the stationary target TS is located outside of any lane” is satisfied. [0119] For example, a plurality of conversion functions for converting the lane position and the lane orientation are prepared in advance. The lane geometry adjustment unit 140 applies the plurality of conversion functions to the lane geometry LG to generate a plurality of converted lane geometries, respectively. Then, the lane geometry adjustment unit 140 selects, as a candidate, a converted lane geometry satisfying the above-mentioned constraint condition out of the plurality of converted lane geometries. If there is only one candidate, the one candidate is selected as the adjusted lane geometry LG′. [0120] If there are a plurality of candidates, the lane geometry adjustment unit 140 selects one of the plurality of candidates as the adjusted lane geometry LG′. For example, some points on the lane geometry LG are extracted as sample points, and an average value of respective movement amounts of the sample points due to the application of the conversion function is calculated as a “conversion amount”. Then, a candidate with the smallest conversion amount is selected as the adjusted lane geometry LG′. “ Here the geometry/distances are adjusted based on their distance/width to objections, including stationary objects from the original route, see figure 2 and from “[0017] The processing device is configured to perform:[0018] target information acquisition processing that acquires, based on a result of detection by the sensor, target information regarding a moving target and a stationary target around the vehicle;[0019] lane geometry acquisition processing that acquires, based on the map data and a position and an orientation of the vehicle, lane geometry information indicating a lane geometry around the vehicle;“ Shows that this updating of lanes/geometry is done based on the detection of structures)
	Regarding Claim 14, Claim 14 contains the same elements as claim 6, but is instead directed to a method instead of a system. Thus its grounds for rejection are the same as claim 6
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP2390745, “Road Configuration Estimation Apparatus, Computer Program, and Road Configuration Estimation Method”, Takabayashi et al; US20120056773, “Radar Apparatus for Use in Vehicle”, Sato et al;
	Takabayashi teaches a road curve estimation system in which the estimate road path is updated based on the stationary objects on at the side of the road, similar to applicants. References to calculation of width. 
	Sato et al teaches a road shape determination system which includes use of stationary road features to determine/match the road shape, i.e. detect the curve (similar to applicants route correction).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661     

/RUSSELL FREJD/
Primary Examiner, Art Unit 3661